Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action
Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on December 18, 2020 has been entered.

Claims 1, 9, 10, 11, and 16 were amended. 

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim Objections
The objections to claims 11 and 16 are withdrawn in view of the amendment to the claims.

Claim Rejections - 35 USC § 112
The claim rejections under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, on claims 16-18 are withdrawn, because claim 16 and independent claim 1 have been amended.

Claim Rejections - 35 USC § 103
The claim rejection under 35 U.S.C. 103 as unpatentable over Fu et al. in view of Lu et al. and Song et al. on claims 1-3, 5-7, 9-14, and 16-18 is withdrawn, because independent claim 1 has been amended.

Claims 1-3, 5-7, 9-14, and 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Dai et al. (CN 103943843, machine translation) in view of Fu et al. (Journal of Alloys and Compounds 426 (2006) 228–234, cited in IDS).
Regarding claims 1, 9, 10 and 11, Dai discloses a process for producing a lithium-manganese-oxide spinel material (Abstract), which includes producing a lithium-manganese-oxide ('LMO') precursor material by means of solution combustion synthesis comprising subjecting a homogeneous aqueous solution of reactants [0009] to an initial high temperature of 500°C to 600°C (drying and heating to 500°C) to initiate an exothermic reaction of the reactants throughout the solution (self-propagating combustion reaction) [0016, 0025]; and then reacted at a high temperature of 600-750°C [0011, 0025] but is silent to subjecting the LMO precursor material to microwave treatment; and thereafter annealing the microwave-treated LMO precursor material, to obtain the lithium-manganese-oxide (LMO) spinel material.
Fu teaches a microwave induced process for producing a lithium-manganese-oxide spinel material, which includes producing a lithium-manganese-oxide ('LMO') precursor material (reaching the point of spontaneous combustion; sections 1-2.1), weight loss and completion of forming LMO by a third step between 450-900°C (subjecting LMO precursor to microwave 
	Regarding claim 2, Dai discloses the process according to Claim 1, wherein the LMO precursor material is in powdered or granular form (obtained by grinding) having diameters or cross-sectional dimensions in the range of nanometers (generation of nano-lithium manganate) [0010] with the submicron particles between 100-600nm [0025].
Regarding claim 3, Dai discloses the process according to Claim 2, wherein the reactants comprise a lithium compound selected from lithium nitrate, acetate, sulphate and/or carbonate, and a manganese compound selected from manganese nitrate, acetate, sulphate and/or carbonate [0025].
Regarding claim 5, Dai is silent to wherein the homogeneous aqueous solution includes a combustion aid or fuel for the reaction.
Fu teaches the homogeneous aqueous solution includes a combustion aid or fuel for the reaction (urea, metal nitrate; Section 1).  It would have been obvious to one of ordinary skill in the art when the invention was effectively filed to include a combustion aid such as urea or metal nitrates in the solution of Dai because Fu recognizes the decomposition of such gives off flammable gases to assist in reaching the point of spontaneous combustion (Section 1, Pg. 229).
Regarding claim 6, Dai discloses the process according to Claim 5, which includes dissolving the lithium compound, the manganese compound and the fuel in water [0009].

Regarding claims 12, 14, 17 and 18, Dai discloses an electrochemical cell, which includes a cell housing (button battery), a cathode, an anode and an electrolyte in the cell housing (assembled battery), in which the cathode is electronically insulated from the anode but electrochemically coupled thereto by the electrolyte, the cathode comprising the LMO spinel material of Claim 11 [0026].
Regarding claim 13, Dai and Fu do not explicitly discloses an electrochemical cell, wherein the cell housing, cathode, anode and electrolyte are arranged to permit a charging potential to be applied to the cell to cause lithium from the cathode to form at least part of the anode, and with the cell being such that during charge and discharge thereof, the average manganese valence state is about 3.5+ or higher. 
However, these limitations are interpreted as intended use limitations.  It is well settled that the intended use of a claimed apparatus is not germane to the issue of the patentability of the claimed structure. If the prior art structure is capable of performing the claimed use then it meets the claim. In re Casey, 152 USPQ 235, 238 (CCPA 1967); In re Otto, 136 USPQ 459 (CCPA 1963). The manner or method in which a machine is to be utilized is not germane to the issue of patentability of the machine itself, In re Casey 152 USPQ 235. MPEP 2111.
Regarding claim 16, Dai discloses an LMO spinel material produced by the process of Claim 1, comprising granules or particles in the nanometer scale range [0025] but is silent towards having an average Mn valence (nMn) of at least 3.5.
While the prior art does not explicitly teach an average Mn valence of at least 3.5, these properties are considered inherent in the prior art barring any differences shown by objective evidence between (the object) the LMO spinel material disclosed in the prior art and the applicant.   As (the object) the LMO spinel material taught by the prior art and the applicant are prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977) MPEP 2112.01.

Claims 4 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Dai et al. in view of Fu et al. as applied to claims 2 and 1 above respectively and further in view of Bao et al. (Journal of Power Sources 154 (2006) 239-245).
	The teachings of Dai and Fu as discussed above are herein incorporated.
Regarding claims 4 and 8, Dai and Fu are silent towards introducing a dissolved aluminium dopant capable of enhancing the performance of the LMO spinel material when used as a cathode material in an electrochemical cell.
Bao teaches a process for forming a lithium manganese oxide material which uses a combination of manganese acetate and aluminum nitrate (dopant / dissolved aluminium compound) to produce an aluminum doped spinel type LMO cathode active material which produces a battery with excellent rate capability, coulombic efficiency, and good reversibility (Abstract; Pg. 240, Sec 2.1; Pg. 244, Sec 4).  It would have been obvious to one of ordinary skill in the art when the invention was effectively filed to use a combination of manganese acetate and aluminum nitrate in the LMO composition of Fu, Lu, and Song because Bao recognizes a process for forming a lithium manganese oxide material provided with manganese acetate and aluminum nitrate to form an aluminum doped spinel type LMO cathode active material produces a lithium ion battery with excellent rate capability, coulombic efficiency, and good reversibility (Abstract; Pg. 240, Sec 2.1; Pg. 244, Sec 4).


Response to Arguments
Applicant’s arguments with respect to claims 1-14 and 16-18 have been considered but are moot because the new ground of rejection does not rely on the combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.



	
Contact/Correspondence Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kwang S Han whose telephone number is (571)272-1552.  The examiner can normally be reached on Monday - Friday, 8am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on (571) 272-1330.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private 


Kwang Han
Examiner
Art Unit 1727



/Kwang Han/Examiner, Art Unit 1727